Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Claims 1-3, 13, 41, 49, 53, 57-58, 60, 65, 68, 82, 89, 108, 114, 116, 122, 142-143 are identified in the prior-filed application, Application No. 62/511,920. Therefore, the effective filing date of the instant claims is considered to be 05/26/2017. 

Status of the Claims
Claims 1-3, 13, 41, 49, 53, 57-58, 60, 65, 68, 82, 89, 108, 114, 116, 122, 142-143 are examined. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it is 246 words. Correction is required. See MPEP §608.01(b).

Claim Objections
Claims 68 and 143 are objected to because of the following informalities: 
	Claims 68 and 143 contain the acronym “MERFISH.” An acronym should be fully recited the first time it is used in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 41, 53, 57, 108, 116, and 122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the expression portion comprises at least two 

	Claim 41 recites the limitation “the identification portion comprises N variable portions.” Similar to claim 13, it is unclear which “identification portion” from the plurality of identification portions is “the identification portion” and what it mean for a single nucleic acid to have variable portions.  	
	Claim 53 recites the limitation “members of code.”  It is unclear what constitutes a member of the code.  The claim does not previously recite “members of code,” and so it is unclear what the context is for the recited “members” of the code. Claim 1 neither recites nor requires that the introduced nucleic acids are different from one another in any way. 
	Claim 57 recites the limitation “the code.” There is an insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 57 depends, does not recite or require a code, so the recitation “the code” in claim 57 renders the claim indefinite. 
	Claim 108 recites “the one or more read sequences.”  There is an insufficient antecedent basis for this limitation in the claim.  Claim 1, from which 108 depends, does not recite or require “read sequence,” so the recitation “the one or more read sequences” in claim 108 renders the claim indefinite. 

	Claim 122 recites “a second probe.” Claim 1, from which 122 depends, sets forth expositing the plurality of cells “to nucleic acid probes” (plural), so it seems “a second probe” in claim 122 problematic. The metes and bounds of this claim are not clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, 58, 60, 65, 68, 82, 89, and 142-143 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Church et al. (WO 2017/143155 A2; hereinafter as “Church”).
Regarding claim 1, Church teaches introducing a pooled library of nucleic 
acids having fluorescent barcodes, wherein the identification portion is the barcode of nucleotides, and the expression portion is nucleic acids (page 1, summary; page 2, lines 12-24; page 3, lines 1-5; page 8). Church teaches that the nucleic acid from the library element is delivered using an expression vector where the nucleic acid is flanked by a first common sequence and a second common sequence and promoter, which facilitates the expression of RNA copies of the nucleic acid (page 2). Church teaches the expression vector (or plasmids) typically contains sequences directing transcription and translation of a relevant gene or genes, a selectable marker, and sequences allowing autonomous replication or chromosomal integration (page 11, lines 103). Church teaches determining the phenotype of the cells and sequencing of the cells to determine genotype (page 1). Church teaches correlating the phenotype for the individual cell with one or more barcoded nucleic acids from the pooled library (abstract; page 1). Church teaches that the resulting phenotypic consequence of the introduced library element is assayed via high-content microscopic analysis (page 16, lines 1-6). Church teaches a method of altering a plurality of cells by introducing a pooled library of nucleic acids with fluorescent barcodes wherein analyzing individual cells for phenotype, identifying the fluorescent barcode, and correlating the phenotype for the individual cell with the fluorescent barcode 
	Regarding claim 2, Church teaches that the foreign nucleic acids are introduced into a plurality of cells using any method known to those skilled in the art for such introduction, including transfection, transduction, or transformation (page 13; page 17, example III).
Regarding claim 13, Church teaches that the expression portion 
comprises a pooled library of nucleic acids with fluorescent barcodes, thus Church teaches the expression portion comprises at least two possibilities (page 1, summary; page 2, lines 12-24; page 3, lines 1-5; page 8). Church teaches that the nucleic acid from the library element is delivered using an expression vector where the nucleic acid is flanked by a first common sequence and a second common sequence and promoter, which facilitates the expression of RNA copies of the nucleic acid (page 2).
	Regarding claim 58, Church teaches determining the phenotype of the cells comprising imaging the plurality of cells (pages 1-2; page 5, lines 13-19; page 23 under cytological profiling). 
	Regarding claim 60, Church teaches that cells having different phenotypes have different fluorescence, wherein the phenotype for the individual cell is correlated with the fluorescence (page 19, example V; page 37, lines 1-7)
	Regarding claims 65 and 68, Church teaches that determining the phenotype of the cells, resulting from the introduction of one or more of the 
	Regarding claim 82, Church teaches determining the corresponding phenotypic changes associated with modification by a library element (page 23 under cytological profiling). Church teaches processing images to measure various parameters of morphology like cell size, shape, texture, intensity, the local density of object of interest within a certain cellular compartment (e.g., nucleus vs. cytoplasm) using CellProfiler software (page 24 under image processing and bioinformatics pipeline). 
	Regarding claim 89, Church teaches that a pooled library of nucleic acids is delivered to cells, and the biological activity, i.e., phenotype, resulting from the introduction of the one or more of the members of the library on or into the cell is measured, such as with high precision using automated imaging and high-content image-based analysis (page 6, line 2-10). 
In view of the foregoing, a holding of anticipation is required.
Claim 142 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dower (WO 99/31277).
Regarding claim 142, Dower teaches introducing nucleic acids into a 

In view of the foregoing, a holding of anticipation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, 41, 49, 53, 57-58, 60, 65, 68, 82, 89, 108, 114, 116, 122, and 142-143 are rejected under 35 U.S.C. 103 as being unpatentable over Dower (WO 99/31277) in view of Zhuang et al (WO 2016/018960; hereinafter as “Zhuang”). 

Regarding claim 1, Dower does not teach determining genotype of a plurality of cells 
by sequentially exposing the plurality of cells to nucleic acid probes and determining binding of target sequences of the nucleic acid probes within the plurality of cells. Zhuang teaches methods for imaging, determining nucleic acids, or transcriptome of a cell within cells (page 2, lines 30-34). Zhuang teaches determining the genotype of the plurality of cells by sequentially exposing the plurality of cells to nucleic acid probes and determining binding of target sequences of the nucleic acid probes within the plurality of cells using techniques called Multiplexed Error-Robust Fluorescence in Situ Hybridization or “MERFISH” (page 10, lines 6-29; pages 14-17; figures 3B and 5E; page 58, lines 5-29). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Dower so as to have provided an improved method for determining the genotype of a cell based on a conferred phenotype of the cell, wherein the method can be performed in situ within cells without additional cloning process. The skilled artisan would have been motivated to use the teachings taught by Zhuang because utilizing nucleic acid probes that sequentially hybridize target sequences enable determining the genotype of cell in situ within cells by using highly sensitive image-based methods, such as multiplexed error-robust fluorescence in situ hybridization (MERFISH), as taught by Zhuang.  Additionally, 
	Regarding claim 2, Dower teaches transfecting the nucleic acid into the plurality of cells (abstract). 
	Regarding claim 13, Dower teaches co-transfecting a test DNA sequence and a cDNA library, wherein the test DNA sequence contains a test promoter coupled with a reporter that encodes the green fluorescent protein or one of its variants (page 1, lines 9-13). The cDNA library is preferably constructed in a high expression vector (page 1, lines 13-14). Dower teaches that a cell exhibits a change in fluorescence if a cDNA present in the library codes for a molecule that influences the expression of the reporter (page 1, lines 14-16).  Thus, the expression portion comprises at least two possibilities. 
	Regarding claim 58, Dower teaches a selection system that can be generalized to rapidly detect phenotype conferred on mammalian cells at a single cell level, wherein the phenotype was determined by image analysis of confocal micrographs (abstract, page 4, lines 1-3; page 14, example 1).
	Regarding claim 60, Dower teaches cells to have different phenotypes with different fluorescence when imaged (figure 2, pages 14-15, example 1). Referring to figure 2, different promoters transfected into cells resulted in determinable changes in phenotype, which is shown in different GFP expressions by image analysis of confocal micrographs (pages 14-15, example 1). 

	Regarding claim 82, Dower teaches determining the phenotype of the cells by visual appearance, wherein a cell exhibits a change in fluorescence if a cDNA present in the library codes for a molecule that influences the expression of the reporter (page 1, lines 14-16).  
	Regarding claim 89, Dower teaches determining phenotype of the cells by image analysis of confocal micrographs (page 14, example 1).
	Regarding claim 41, Dower does not teach that the identification portion comprises N variable portions, N being at least 3, each variable portion being of at least two possibilities, wherein each possible combination of variable portions is present within the plurality of nucleic acids. Zhuang teaches the identification 
	Regarding claims 49, 53, and 57, Dower does not teach the identification portion comprising an error-correcting code that is not uniform for all members of the code and that comprises a random subset of all possible codewords. Zhuang teaches that codewords (corresponding to identification portion) are based on binding the plurality of nucleic acid probes (abstract). The codewords define an error-correcting code to reduce or prevent misidentification of the nucleic acids (abstract). Zhuang teaches that the codewords for each target may be assigned using an error-correcting system at random, and a variety of different error-correcting codes can be used in MERFISH (page 13, lines 14-19; figure 3A; pages 25-27; figure 5; pages 58-59). 
	Regarding claim 68, Dower does not teach determining the transcriptome using MERFISH. Zhuang teaches determining the transcriptome of a cell using 
	Regarding claim 108, Dower does not teach that one or more read sequences are suspected to be complementary to the identification portion of the nucleic acids. Zhuang teaches that the recognition sequence in the identification portion of the nucleic acids is substantially complementary to at least a portion of the read sequence in MERFISH (figure 3A; page 11, lines 4-15; figure 5). 
	Regarding claim 114, Dower does not teach that the nucleic acid probes comprise a first portion comprising the target sequence and a second portion comprising one or more read sequences. Zhuang teaches that a plurality of nucleic acid probes comprises a first portion comprising a target sequence and a second portion comprising a plurality of read sequences (page 2, line 1-19; figure 3A). 
	Regarding claims 116, Dower does not teach exposing a plurality of cells to a first and second probe comprising a signaling entity that binds to the identification portion. Zhuang teaches exposing a plurality of cells to a first secondary probe comprising a first signaling entity and a second secondary probe comprising a second signaling entity, wherein each probe is complementary to one of the read sequences in the identification portion such that the probes hybridize to the read sequence (page 3, lines 1- 19; page 5, lines 13-20). 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Dower so as to have included an identification portion coupled with a barcode that allows identification of conferred phenotype and genotypes in situ within cells using highly sensitive image-based methods, such as multiplexed error-robust fluorescence in situ hybridization (MERFISH), as taught by Zhuang. The skilled artisan would have been motivated to use the teachings taught by Zhuang because utilizing a barcode taught by Zhuang enables simultaneous detection of the number and spatial organization of thousands of distinct mRNAs expressed within a single cell with high efficiency and low error rate.  Additionally, the suggested modification would have predictable results and reasonable expectancy of success as both references are readily practiced in the same field of determining phenotype and genotype of cells.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dower (WO 99/31277) in view of Zhuang (WO 2016/018960) as applied to claims 1-2, 13, 41, 49, 53, 57-58, 60, 65, 68, 82, 89, 108, 114, 116, 122, and 142-143 above, and further in view of Zhuang et al. (US 2015/160690 A1). 
Regarding claim 3, Dower in view of Zhuang does not teach that the 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Dower in view of Zhuang so as to have included antibiotic resistance gene in the expression portion for a further selection of transfected cells using the resistance gene. The skilled artisan would have been motivated to use the teachings taught by Zhuang et al. because antibiotic selection prevents from dividing non-transfected cells. Additionally, the suggested modification would have predictable results and reasonable expectancy of success as both references are readily practiced in the same field of determining phenotype and genotype of cells.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS KIYEONG HAN/Examiner, Art Unit 1635                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634